—Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), rendered March 25, 1992, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Following his plea of guilty, defendant objected to the predicate felony statement filed by the People on the ground that it incorrectly recited a conviction for assault in the second degree. In the ensuing colloquy between defendant and the sentencing court, defendant admitted that the statement should have recited a felony conviction for grand larceny in the fourth degree. The sentencing court directed that the statement be changed to recite that crime. Since defendant did not object to the statement as corrected, we find that no issue concerning his adjudication as a second felony offender has been preserved for review, and we decline to review in the interest of justice. Were we to review, we would find it meritless, since defendant was properly adjudicated a second *116felony offender in compliance with the provisions of CPL 400.21, since the sentencing court was apprised of the correct prior felony conviction, and defendant, although given an opportunity to controvert the corrected felony statement, did not do so (see, People v Bouyea, 64 NY2d 1140). Concur— Sullivan, J. P., Ellerin, Ross, Asch and Tom, JJ.